By the Court. Ingraham, First J.
There is no ground for this appeal. The questions were purely of fact within the province of the justice to decide, and upon the evidence he has decided correctly. The evidence shows that the plaintiff, who claims from the defendant for work and labor, was employed by the defendant, was directed by him as to the work, and was partly paid by him.
The evidence given to impeach the plaintiff’s witness was insufficient in the opinion of the justice.
The only evidence to the contrary of the plaintiff’s claim was the declaration of the plaintiff that he looked to a third party, and not to the defendant for his pay,; but with the explanation as to the lien on the property claimed by the plain*541tiff, it rather shows the defendant to be a contractor for Bradshaw, who was the owner. Effecting a lien upon the building by way of security in no wise affects or impairs the plaintiff’s right to proceed against his employer and recover against him the amount due.
Judgment affirmed.